Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, (pre-AIA ) as failing to contain a written description of the invention in clear, 
Regarding claims 1 and 7, the “scanning device to scan” and “with a scanning device, scanning for” language invokes 35 U.S.C. 112(f) or (pre-AIA ) 35 U.S.C. 112, sixth paragraph.  An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  The quid pro quo for the convenience of employing this claiming technique, however, is that the corresponding structure for each such element must be clearly linked or associated to the function recited, so that the element may be construed in the manner specified by the statute.  When a clear link or association is absent, it is impossible to determine the metes and bounds of the claim containing the element, and the claim, therefore, fails to satisfy the requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, that a specification shall contain a written description of the invention and the requirement of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that an invention must be particularly pointed out and distinctly claimed.  See MPEP 2181.
Here, the Examiner’s review of the written description and drawings failed to find the corresponding structure, material, or acts that perform the claimed function(s).  supra, the inventor/applicant(s) may:
(a)	Amend the claim(s) so that the claim limitation(s) will no longer be interpreted under 35 U.S.C. 112(f) or (pre-AIA ) 35 U.S.C. 112, sixth paragraph, or
(b)	Amend the written description of the specification such that it expressly recites the corresponding structure, material, or acts that perform the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record what corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.
The applicant “states, for the record, that the term "scanning device" is synonymous with "scanner" for purposes of construing the claims.  Support for this statement is found in the original specification at, for example, paragraph 0012 which describes the "scanning device" has being functionally equivalent to a "scanner" as that component is understood in the art.”  (Rep. 8.)  The term “scanner,” however, does not appear in that paragraph.  
The limitations are interpreted to read on the prior art as explained infra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 6, 7, 11, 12, and 16 are rejected as being unpatentable over US 20160088026 (Abdul) in view of US 20050193080 (Gold). 
Regarding claim 1, Abdul teaches or suggests a system for installing a plurality of headless devices, comprising: a scanning device to scan for the plurality of headless devices (¶ 36); 
an installation module executable on a processing device to: detect a first headless device of the plurality of headless devices based on data received from the scanning device (¶ 36); and 
communicatively couple the first headless device to a network (¶¶ 14, 36, 40); 
a memory device to store network data relating to the coupling of the first headless device to the network (¶ 62). 
Abdul does not expressly disclose wherein the scanning device is to scan for at least a second headless device of the plurality of headless devices, and wherein the installation module is to couple the second headless device to the network based on the stored network data.

wherein an installation module is to couple the second headless device to a network based on stored network data (¶ 73).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Abdul’s installation and Gold’s use of saved installation data so the scanning device is to scan for at least a second headless device of the plurality of headless devices, and wherein the installation module is to couple the second headless device to the network based on the stored network data.  A reason to do so would have been to reduce overhead of communicating application data.  
Regarding claim 6, the aforementioned combination teaches or suggests the installation module is to configure a parameter of each of the headless devices (Abdul ¶ 62; Gold ¶¶ 89-92).  The teachings and suggestions of the references are combined for the same reason as explained for claim 1.
Regarding claims 7, 11, and 12, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.
Regarding claim 16, the latter combination teaches or suggests communicatively coupling the first headless device to the network comprising forming an initial connection between the first headless device and the network.  (Abdul ¶¶ 14, 36, 40).



Regarding claim 2, Abdul does not expressly disclose at least one indicator to indicate which of the headless devices is having communication established with the network.
Solyanik teaches or suggests at least one indicator to indicate which headless device having communication established with the network (¶¶ 23, 40).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Abdul’s installation, Gold’s use of saved installation data, and Solyanik’s indicator so at least one indicator to indicate which of the headless devices is having communication established with the network.  A reason to do so would have been to inform an installer of progress.
Regarding claim 3, the latter combination teaches or suggests the installation module is to send instructions to at least one indicator of the headless devices to indicate which of the plurality of headless devices is having communication established with the network (Solyanik  ¶¶ 23, 40). The teachings and suggestions of the references are combined for the same reason as explained for claim 2.
Regarding claim 4, the latter combination teaches or suggests the at least one indicator includes a visual indicator (Abdul  ¶ 130). 
Regarding claim 5, the latter combination teaches or suggests the at least one indicator is an audio indicator that is to provide a language-based indication of which of the plurality of headless devices is being installed having communication established 
Regarding claims 10 and 13, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.

Claims 8, 9, and 14 are rejected as being unpatentable over US 20160088026 (Abdul) in view of US 20050193080 (Gold) further in view of US 20150324181 (Segal). 
Regarding claim 8, Abdul does not expressly disclose the scanning for the subsequent headless device, determining if the subsequent headless device is to be communicatively coupled to the network using the stored network data, and in response to the determination that the subsequent headless device is to be communicatively coupled to the network using the stored network data, communicatively coupling the subsequent headless device to the network using the stored network data without user input of the network data is iterated a number of times until all of the plurality of headless devices are installed.
Segal teaches or suggests iterative installation of devices (¶¶ 87, 88).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Abdul’s installation, Gold’s use of saved installation data, and Segal’s iterative installation so scanning for the subsequent headless device, determining if the subsequent headless device is to be communicatively coupled to the network using the stored network data, and in response to the determination that the subsequent headless device is to be communicatively coupled to the network using the stored network data, communicatively coupling the 
Regarding claim 9, the latter combination teaches or suggests the iteration is performed until all of the plurality of headless devices have been addressed (Segal ¶¶ 87, 88). The teachings and suggestions of the references are combined for the same reason as explained for claim 8.
Regarding claim 14, the aforementioned combination teaches or suggests the limitations of the claim as explained supra, mutatis mutandis.

Claim 15 is rejected as being unpatentable over US 20160088026 (Abdul) in view of US 20050193080 (Gold) further in view of US 20070147261 (Schumacher). 
Abdul does not expressly disclose computer usable program code to, when executed by the processor, in response to a determination that the subsequent headless device is not to be communicatively coupled to the network using the stored network data, prompting for manual entry of the network data.
Schumacher teaches or suggests computer usable program code to, when executed by a processor, in response to a determination that a device is not to be configured using stored network data, prompting for manual entry of the network data (¶¶ 57, 61).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Abdul’s installation, Gold’s use 

Claim 17 is rejected as being unpatentable over US 20160088026 (Abdul) in view of US 20050193080 (Gold) further in view of US 20160142911 (Kreiner).
Abdul does not expressly disclose storing a network identifier for the network and a security password for the network that were used to connect the first headless device to the network.
Kreiner teaches or suggests storing a network identifier for a network and a security password for the network for alter use (¶ 31).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Abdul’s installation, Gold’s use of saved installation data, and Kreiner’s network identifier and security password so storing network data relating to the coupling of the first headless device to the network in a storage device further comprises storing a network identifier for the network and a security password for the network that were used to connect the first headless device to the network.  A reason to do so would have been to make the data available for later use.  



Abdul does not expressly disclose deleting the network data relating to the coupling of the first headless device to the network from the storage device when a last headless device has been connected to the network.
Wang 	teaches or suggests deleting network data relating to coupling of a device to a network from a storage device (¶¶ 54, 57).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Abdul’s installation, Gold’s use of saved installation data, and Wang’s deleting to delete the network data relating to the coupling of the first headless device to the network from the storage device when a last headless device has been connected to the network.  A reason to do so would have been to save storage space.

Claim 19 is rejected as being unpatentable over US 20160088026 (Abdul) in view of US 20050193080 (Gold) further in view of US 10361878 (Loreille).
Abdul does not expressly disclose the system further comprises a smartphone that comprises the scanning device, installation module and memory device; and the installation module comprises an application downloaded and installed on the smartphone.
Loreille teaches or suggests a system comprises a smartphone that comprises the scanning device, installation module and memory device; and the installation 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Abdul’s installation, Gold’s use of saved installation data, and Loreille’s smartphone so the system further comprises a smartphone that comprises the scanning device, installation module and memory device; and the installation module comprises an application downloaded and installed on the smartphone.  A reason to do so would been take advantage of the mobility of a smartphone.  

Claim 20 is rejected as being unpatentable over US 20160088026 (Abdul) in view of US 20050193080 (Gold) further in view of US 20180341643 (Alders).
Abdul does not expressly disclose the parameter comprises one of a volume level of audio output of the headless device, a color of Light Emitting Diode (LED) indicator on the headless device and a selected language used by the headless device to communicate with a user.
Alders teaches or suggests a parameter comprises one of a volume level of audio output of the headless device, a color of Light Emitting Diode (LED) indicator on the headless device and a selected language used by the headless device to communicate with a user  (¶ 13).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Abdul’s installation, Gold’s use of saved installation data, and Alders’ parameter so parameter comprises one of a 

Response to Arguments
The arguments have been fully considered and are unpersuasive.  The applicant argues that “the cited references, instead, describing enrolling or grouping headless devices after those devices are already connected to a relevant network.”  (Resp. 11.)  In contrast, Abdul discloses coupling headless devices to resources of a target or enterprise network. (Abdul ¶¶ 14, 40). 

Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, in US 20150382198, feedback may be provided via a network feedback indicator 160 (e.g. acknowledgement or confirmation message) back to the electronic device 110 (¶ 27).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448